Clay stands accused of two murders and related offenses for
                which the State is seeking the death penalty. To facilitate the prosecution
                of those offenses, the State filed a broad motion in the juvenile court
                pursuant to NRS 62H.030 and MRS 6211.170 seeking to unseal and release
                Clay's juvenile records. The State asserted it would use the information
                gathered to issue subpoenas to persons who had relevant testimony. Clay
                opposed the motion, arguing that the State could not inspect his juvenile
                records in order to use them against him in a subsequent criminal
                prosecution. In this, he relied on an unpublished order of this court
                concluding that NRS 62H.170(2)(c) does not allow the juvenile court to
                unseal a defendant's juvenile records so that the State may obtain
                information that will be used against him in subsequent criminal
                proceedings. Clay also argued that, even if the records could be unsealed,
                NRS 62H.030(2) did not permit their release because the State failed to
                articulate a legitimate interest in the records.
                            At a hearing on the motion, however, both parties retreated
                from the arguments made in the pleadings. The State agreed that the
                records would not be used in the guilt phase of the prosecution, and Clay
                conceded that, pursuant to statute, the records could be used in the
                penalty phase In support of his concession, he and the juvenile court
                referred to an unspecified statute—presumably NRS 62E170(3)—
                allowing the use of sealed juvenile records for sentencing purposes for
                persons up to age 25. The juvenile court orally ruled that the records
                could be released at any time during the proceedings and granted the
                State's motion. Without citing to authority, the juvenile court entered a
                written order allowing the unsealing and release of his juvenile records.
                The written order appears to be broader than the court's oral ruling

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                 because it unseals and releases the records "for use in the prosecution."
                 However, in light of the concessions made during the hearing, it appears
                 that the juvenile court's written order authorizes the unsealing and
                 release of records solely for use at the penalty phase of the prosecution.
                 This writ petition followed.
                             Clay contends that the juvenile court erred by unsealing and
                 releasing his juvenile records because neither NRS 62H.170(2)(c) nor NRS
                 62H.170(3) allows the release of his records in his pending criminal
                 prosecution. Because Clay conceded below that his sealed juvenile records
                 could be used for sentencing purposes in his pending capital prosecution,
                 the juvenile court did not address the issue presented in this writ petition.
                 Given Clay's concession and the apparent limitation on the use of those
                 records to the penalty hearing, he cannot demonstrate that the juvenile
                 court manifestly abused its discretion by unsealing and releasing his
                 juvenile records. Accordingly, we
                             ORDER the petition DENIED.




                                                                       , C.J.
                                          Hardesty


                   CULA cr(-9617                 iT                                         J.
                 Parraguirre




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                cc: Hon. William 0. Voy, District Judge, Family Court Division
                     Patti, Sgro & Lewis
                     Christopher R. Oram
                     Attorney General/Carson City
                     Clark County District Attorney/Juvenile Division
                     Clark County Public Defender
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) 1941A
                CHERRY, SAITTA and GIBBONS JJ., agree, dissenting:
                           For the reasons set forth in the opinion filed by the panel on
                November 27, 2013, we would grant the petition. 1




                                                                                   J.




                                                   Saitta


                                                                               ,   J.




                      iThe opinion was recalled by the en bane court on June 23, 2014.



SUPREME COURT
        OF
     NEVADA


(0) 1947A